ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES PER CURIAM: *  This court denied Steven Long’s application for a certificate of appealability in which he claimed that he is intellectually disabled and thus could not be executed. Long v. Davis, 663 Fed.Appx. 361 (5th Cir. 2016). The Supreme Court granted certio-rari, vacated that judgment, and remanded this case to us for further consideration in light of Moore v. Texas, — U.S. -, 137 S.Ct. 1039, 197 L.Ed.2d 416 (2017). Long v. Davis, — U.S. -, 138 S.Ct. 72, 199 L.Ed.2d 2 (2017). We conclude that a review of the effect of the Moore decision on Long’s conviction and sentence should first be addressed by the district court. Accordingly, we VACATE the judgment of the district court and REMAND this case to the district court for further proceedings in light of Moore.   Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir, R. 47.5.4.